DETAILED ACTION
1	This action is responsive to the amendment filed on June 28, 2022.
2	The terminal disclaimer filed on July 11, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. co-pending application No. 17/441,221,  has been reviewed and is accepted. The terminal disclaimer has been recorded.
3	The rejection of claim 3 under 112, second paragraph, is withdrawn because of the applicant’s amendment.
4	Claims 1-15 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2010/0083446 A1) teaches a process for treating keratin fibers comprising applying to the keratin fibers a cosmetic pretreatment composition comprising at least organosilicon compound and applying to the keratin fibers a cosmetic composition comprising at least one hydrophobic film-forming polymer and at least one pigment (see claim 15). However, the closest prior art of record (US’ 446 A1) does not teach or disclose the claimed dyeing process in which both agents in the steps (a2) and (b2) comprise colorant compounds selected from specific pigments as claimed. The closest prior art (US’ 446 A1) also does not teach or disclose the kit-of parts for dyeing keratinous material as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratinous fibers dyeing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761